Case 2:21-cr-00129-WSH Document1 Filed 03/29/21 Page 1 of 2

hl44

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA )
) Criminal No. 7 f— ;
. Z\- 124
) (21 U.S.C. §§ 331(c), 333(a)(1))
BRIAN ISBELL )
INFORMATION
The United States Attorney charges:
COUNT ONE MAR 29°2021
At all times material to this Information: CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA
Introduction
1. . The United States Food and Drug Administration (“FDA”) was an agency of the

United States government entrusted with protecting the health and safety of the public by enforcing
the provisions of the Federal Food, Drug, and Cosmetic Act, Title 21, United States Code, Section
301 et seq. (“the Act”). The Act was also implemented and defined by various provisions of the
Code of Federal Regulations (“C.F.R.”). The FDA’s responsibilities under the Act included
regulating the manufacture, labeling, and distribution of all drugs and drug components shipped
or received in interstate commerce.

2. The Act defined “drugs” to include articles intended for use in the diagnosis, cure,
mitigation, treatment, or prevention of disease in humans; articles other than food intended to
affect the structure or any function of the body of humans; and articles intended for use as a
component of such articles. 21 U.S.C. § 321(g)(1).

3... The receipt in interstate commerce of any misbranded drug, and the delivery or

proffered delivery thereof for pay or otherwise, was prohibited. 21 U.S.C. §331(c). A drug was
Case 2:21-cr-00129-WSH Document1 Filed 03/29/21 Page 2 of 2

misbranded where its labeling was false or misleading in any particular, 21 U.S.C. § 352(a); or
where its labelling did not bear adequate directions for use, 21 U.S.C. § 352(f)(1).
Relevant Substances |

4, Benzodiazepines were a class of drugs that produced central nervous system
depression. Physicians could prescribe FDA-approved benzodiazepines to treat insomnia and
anxiety, but benzodiazepines also carried risks of dependency, toxicity, and even fatal overdose,
particularly when combined with other central nervous system depressants.

5. Flubromazolam was a benzodiazepine derivative that carried increased risk of harm
to users due to its ability to produce strong sedation and amnesia at low doses.

6. The FDA had not approved any drugs containing flubromazolam in the United
States, and as a result, they could not be legally distributed in the United States for use as a drug.

Receipt and Delivery of Flubromazolam

7. From on or about May 10, 2018, to on or about June 7, 2018, in the Western District
of Pennsylvania, the defendant, BRIAN ISBELL, having received in interstate commerce a
misbranded drug, did deliver and cause the delivery of such misbranded drug for pay and
otherwise, to wit: having received from Canada flubromazolam, a drug that was misbranded in
that its labelling identified it as a different drug and lacked adequate directions for use, BRIAN
ISBELL delivered such drug to customers for pay and otherwise.

All in violation of Title 21, United States Code, Sections 331(c) and 333(a)(1).

Ae
STEPHEN R. KAUFMAN

Acting United States Attorney
PA ID No. 42108
